Exhibit 10.11

 

January 10, 2005

Personal & Confidential

 

Mr. Pierre Duhamel

 

Subject: Employment Agreement

 

Dear Pierre,

 

We are pleased to confirm your position as Executive Vice President & Chief
Financial Officer of Teleglobe Canada ULC, reporting to Liam Strong, Chief
Executive Officer, and effective January 10, 2005. The scope for your
responsibilities will include serving as an executive officer of the Company and
as an officer or director of any subsidiary of the Company, without any
additional compensation therefore. Your employment shall be full-time and
exclusive, and you shall agree to devote substantially all of your business time
and attention, your best efforts, and skills and ability to promote the
interests of the Company and its affiliates; to carry out your duties in a
competent and professional manner; and generally promote the interests of the
Company and its affiliates. Notwithstanding the foregoing, you can engage in
civic or charitable activities and manage your personal investments, provided
that such activities (individually or collectively) do not materially interfere
with the performance of your duties or responsibilities and provided that you
shall not make personal investments that result in you owing more than 5% of the
voting stock of an entity that competes with the Company.

 

You will perform such executive duties related to the Company as may be assigned
to you from time to time by the CEO consistent with your position as Executive
Vice President & Chief Financial Officer of the Company, including, but not
limited to, the following, subject, in each case to the determinations of the
Board in the exercise of its fiduciary duties:

 

  (i) Approval of the Company’s medium and long-term business plans;

 

  (ii) Approval of the Company’s financial statements and filings submitted to
the United Securities and Exchange Commission;

 

  (iii) Approval of the Company’s budget;

 

  (iv) Annual review of the Company’s dividend policy;

 

  (v) Review and approval of the Company’s compensation plans, performance
criteria and equity compensation;

 

  (vi) Approval of major capital expenditure plans;

 

  (vii) Approval of material contracts involving Teleglobe International
Holdings Ltd;

 

  (viii) Ensuring the execution of resolutions adopted at Company shareholder
meetings;

 

  (ix) Approval of significant corporate matters, including, but not limited to,
acquisitions;

 

  (x) Approval of major financial arrangements;

 

  (xi) Management of Company shareholder meetings and similar meetings and
assist in the preparation of documentation of such meetings;

 

  (xii) Communicate with the Company’s Audit Committee on matters including:

 

  a. Selection, compensation and oversight of external auditor;

 

  b. Reviewing material written correspondence between auditors and management;

 

  c. Retaining and supervising independent counsel and other advisors;



--------------------------------------------------------------------------------

  d. Pre-approving all audit and non-audit services by external auditor;

 

  e. Quarterly certification of financial statement by CEO and CFO;

 

  f. Reviewing management’s annual assessment of internal controls;

 

  g. Discussing critical accounting policies and practices with external
auditor.

 

Your principal office will be located in Montreal, Canada subject to necessary
travel requirements.

 

The following is a list of your employment conditions:

 

Base Salary: CAD $330,000 per annum, subject to annual increase as per Company’s
practices.

 

Incentive Compensation: 100% of base base salary at target performance level
with a maximum earnable bonus of 200% of base salary, subject to achievement of
stretch targets as defined by the Board of Directors of the Company.

 

Long-Term Incentive Compensation: You will receive a grant of 120,000 stock
options, which will vest over a three-year period. These options will be granted
upon approval by the Compensation Committee of the Board. You will continue to
be eligible for further grants under the applicable equity incentive plan or
plans maintained by the applicable affiliate of the Company

 

Vacation: You will be entitled to twenty (20) days of vacation per year, which
cannot be accrued for more than three months in the following year;

 

Benefits: You will be eligible for Teleglobe’s full range of benefits including
life insurance, short and long term disability, medical, dental and vision
plans.

 

REER: Teleglobe will match up to 4% of weekly base salary up to the annual
maximum defined by the government.

 

Supplemental Pension Agreement: You will be covered by the Supplemental Pension
Plan which will provide the equivalent of a pension in excess of the maximum
pension payable from the Teleglobe Non-Contributory Employees’ Pension Plan.
This supplemental pension is described in an individual agreement and is
unfunded.

 

All other benefits will be in accordance with the Company policies in effect
from time to time and shall be subject to policies applicable to other
executives.

 

Termination:

 

a) If you are terminated by the company without cause, you will be paid twelve
(12) months base salary plus the target bonus, which means 100% of your base
salary. This payment is in lieu of any other severance payments you may be
entitled to under any other plan or legislation or law or policy. The treatment
of your unexercised options will be as defined under the terms of the Company’s
Equity Incentive Plan.

 

b) Should the Company terminate your employment for cause, and then you will not
be eligible to receive any severance payment. For the purposes of this
agreement, “cause” means (i) commission of a felony by the Executive, (ii) acts
of dishonesty by the Executive resulting or intending to result in personal gain
or enrichment at the expense of the Company, the Company’s majority owner or any
of their affiliates or subsidiaries, (iii) the Executive’s material breach of
this Agreement, (iv) the Executive’s contravention of lawful directions from the
Board or the Chief Executive Officer, (v) conduct by the Executive in connection
with his duties hereunder that is fraudulent, unlawful, or negligent, or (vi)
misconduct by the Executive which discredits or damages the Company, the
Company’s majority owner or any of their affiliates or subsidiaries. In this
circumstance, all unvested options terminate on your last employment date.



--------------------------------------------------------------------------------

c) In the event of a Change of Control, defined as the effective date of any
transaction or series of transactions (other than a transaction in which only
the Company and one or more of its affiliates are parties) pursuant to which the
Company (i) becomes a subsidiary of another corporation, (ii) sells, transfers
or other disposes all or substantially all of the business and assets of the
Company, whether by sale of assets, merger or otherwise, or (iii) is merged or
consolidated with or into another corporation, you may resign from the Company
and you will be paid twelve (12) months base salary plus the target bonus, which
means 100% of your base salary. This payment is in lieu of any other severance
payment you may be entitled to under any other plan or legislation or law or
policy. You will have three (3) months from the date of the Change of Control to
exercise this right under the terms of this paragraph.

 

Any severance payment made under the terms of paragraphs a) or c) above are
conditional to the signing of a full and final release.

 

Upon any termination term, you will receive accrued and unpaid salary and
accrued vacation and unpaid reasonable expenses.

 

Non-Competition; Confidentiality; Remedies:

 

  a) Non-Competition: During your employment and for twelve (12) months after
the termination of your employment, you will not, without the prior written
consent of the Company, directly or indirectly, whether individually, as a
director, stockholder, partner, owner, employee, consultant, or agent of any
business, or in any other capacity, other than on the behalf of the Company or
any of its subsidiaries or affiliates: own, manage, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business conducted by the Company or any of its
subsidiaries or affiliates in the international voice, IP transit, voice over
internet protocol or global roaming markets (“Competitive Business”). Nothing in
this paragraph shall prevent you from owning for passive investment purposes not
intended to circumvent this paragraph, less than one (1%) of the publicly traded
equity securities of any competing enterprise where you have no power other than
in connection with the normal and customary voting powers afforded to you in
connection with any permissible equity ownership.

 

  b) Non-Solicitation: You will not without the prior written consent of the
Company, directly or indirectly, whether for your own account or the account of
any other person (i) at any time during your employment or for any period you
are receiving payments from the Company and for twelve (12) months after your
termination: solicit, employ, or otherwise engage an employee, independent
contractor, or otherwise, any person who is an employee of the Company or any of
its subsidiaries or affiliates, at any time during the twelve (12) month period
preceding such solicitation or employment or any manner induce or attempt to
induce any such employee to terminate his employment with the Company or any of
its subsidiaries or affiliates and become associated with Competitive
Businesses; or (ii) at any time during your employment and for twelve (12)
months after your termination, interfere with the relationship of any person who
is a contractor, supplier, or customer of the Company or any of its subsidiaries
or affiliates.

 

  c) Confidentiality: Without the prior written consent of the Company, you will
not, at any time, either during or after your employment, disclose to any
unauthorized person or otherwise use any such Confidential Information for any
reason other than the Company’s or any of its affiliates or concerning the
financial data, business strategies, product development (and proprietary
product data), customer lists, marketing plans, and other proprietary
information concerning the Company and its subsidiaries and affiliates, except
for specific items that have become publicly available other than as a result of
the breach of this employment agreement.

 

Code of Business Conduct: You agree to comply with the Company’s policies
governing business ethics as set forth in the Code of Business Conduct.

 

It is understood that the employment conditions described above may be subject
to change in accordance with the Company’s Human Resources Policies.



--------------------------------------------------------------------------------

Please indicate your acceptance of these employment conditions by signing this
document and returning the original copy to Nicole Lemay, Vice President, Human
Resources, by January 10, 2005.

 

Pierre, I would like to take this opportunity to wish you every success in your
career with us.

 

Sincerely,

 

/s/    LIAM STRONG        

--------------------------------------------------------------------------------

Liam Strong Chief Executive Officer

 

Copy: Nicole Lemay

 

I accept the employment conditions described in this letter.

 

Signature:

   /s/    PIERRE DUHAMEL           

Date:

  

January 10, 2005